CONCURRING OPINION
Although I concur in the judgment, I write separately because I disagree with the Majority’s approach to this matter. This is a simple case, and the complex analysis applied to it is not necessary.
*653The parties entered into an employment contract. The written contract between them was clear and unambiguous. The Appellants were explained the contract in both English and Navajo. There was no contention that the Navajo version differed from the English written version in any meaningful aspect.
The Navajo Nation permits oral contracts with very few restrictions. Written contracts may be modified by oral agreements, or by course of performance, which would point to an oral contract, either explicit or implicit. The courts need only find the requirements for the formation of a valid contract in order to enforce a contract. Hood v. Bordy, 6 Nav. R 349, 351-352 (Nav. Sup. Ct. 1991).
The facts show that in this case the parties modified the written agreement as to the number of hours worked per week. Appellants agreed to work more hours and Appellee agreed to pay them for their additional hours worked. The facts also show that there was not an agreement to modify the total number of hours permitted under the written contract. Appellee repeatedly made its intention known to Appellants that it would not expand the limitation on the total hours to be performed. The fact that ultimately Appellants were paid for forty hours or for forty-one and one half hours over the ceiling number of hours is not sufficient to indicate the parties changed their course of performance to modify the limitation term of the original contract. Appellants were properly paid for all the hours they worked.
Written notice of the end of Appellants’ employment was contained within the written contract with the limit on the number of hours to be performed by Appellants. No other written notice was required, even if the definition of “adverse action” could be stretched to include this contractual limitation.
The fact that the Navajo Preference in Employment Act (“NPEA”) was not mentioned in the written contract does not create an independent claim for damages or other compensation, including attorney fees. Courts will enforce the NPEA in all cases where it applies, whether the employment contract is in writing or not, and whether there is an explicit notice concerning the NPEA within the written contract. If the legislature wishes to amend the NPEA to provide a penalty for failure to give explicit written notice of its application, it may do so, but it is not appropriate for courts to create law where none exists.
I CONCUR with the affirmation of the decision of the Navajo Nation Labor Commission.